THEATTORNEY              GENERAL
                       OF-TEXAS
Gerald C. Mann         Auem~.   1,.TEZXA~




  Hon. Bert-Ford, Administrator Opinion No. O-2068
  Texas"LlquarContro1 Board     Ret Section 24(11(a) of Article
  Austin, Texas                 II, Texas Liquor Control&t.
  Dear Sir:
            Your request for opinion has been received and care-
  fully consideredby this department. We quote from your letter
  of request as follows;
            "The president and majority stockholderof a cor-
       poration holding a General Distributor'sLicense, and
       engaged In the wholesale distributionof beer owns
       some real estate individuallywhich he desires to lease
       to a person who wishes to conduct a retail beer deal-
       ers business on the premises.
            "I would like your opinion as to whether Section
       24(l)(a) of Article II of the Texas Liquor Control Act
       would prohibit the president and majority stockholder
       from leasing his individual property to a retail dealer
       in beer under the circumstances."
            Section 24(I)(a) of Article II of the Texas Liquor Con-
  trol Act, reads as follows:
            "(1) It shall be,unlawfulfor any manufacturer or
       distributordirectly or indirectly or through a subsld-
       lary or affiliate, any agent or any employee, or by any
       officer, director, or firm member:
            "(a) Ownership of ,Interestor Real Estate: To own
       any interest in the business of any retail dealer in
       beer, or any interest of any kind in the premises in
       whichany such retail dealer conducts his or Its busl-
       ness.U
            You are respectfully advised that it is the opinion of
  this department that the above quoted article prohibits the presi-
  dent and majority stockholderof said corporationholding a Gen-
  eral Beer Distributor'sLicense from leasing his individualreal
Hon. Bert Ford, page 2,   (o-2068)


estate or property to a retail beer dealer under the circum-
stances stated In your letter.
                                Very truly yours
                                ATTORNEY GENERAL OF TEXAS
                                By /s/ Wm. J. Fanning
                                Wm. J. Fanning, Assistant
APPROVEDMAR18,19kO
/s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
APPROVED: OPINION COMMITTEE
BY:      BWB, CHAIRMAN
WJF:AW:wb